Court of Appeals
                          First District of Texas
                                  BILL OF COSTS

                                  No. 01-12-00796-CV

                                   Anthonia Uduma

                                          v.

          Patti J. Wagner, as Guardian of Jenny Wagner, an Incapacitated Adult

          NO. 0940925 IN THE 269TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE        CHARGES          PAID/DUE             STATUS               PAID BY
   E-TXGOV FEE           $5.00         09/16/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         09/05/2013            E-PAID               ANT
   E-TXGOV FEE           $5.00         09/05/2013            E-PAID               APE
      MT FEE            $10.00         03/18/2013            E-PAID               ANT
   E-TXGOV FEE           $5.00         03/18/2013            E-PAID               ANT
      MT FEE            $10.00         03/11/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         03/11/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         03/11/2013            E-PAID               APE
      MT FEE            $10.00         02/07/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         02/07/2013            E-PAID               APE
 SUPP CLK RECORD        $382.00        01/22/2013             PAID                ANT
      MT FEE            $10.00         01/10/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         01/10/2013            E-PAID               APE
   E-TXGOV FEE           $5.00         12/19/2012            E-PAID               ANT
   E-TXGOV FEE           $5.00         11/15/2012            E-PAID               ANT
      MT FEE            $10.00         10/31/2012            E-PAID               ANT
   E-TXGOV FEE           $5.00         10/31/2012            E-PAID               ANT
REPORTER'S RECORD       $258.67        10/29/2012             PAID                ANT
   E-TXGOV FEE           $5.00         09/12/2012            E-PAID               ANT
      FILING                  $175.00          09/10/2012              PAID                     ANT
   CLK RECORD                 $174.00          09/04/2012            UNKNOWN                    ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,099.67.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this September 4, 2015.